COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  JORGE L. HERNANDEZ,                             §             No. 08-20-00015-CV

                                 Appellant,       §                 Appeal from the

  v.                                              §          County Court at Law No. 3

  KING AEROSPACE,                                 §           of El Paso County, Texas

                                 Appellee.        §             (TC#2017-DCV-0334)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse and remand to the trial court with instructions to render judgment

reinstating the jury’s verdict in favor of Appellant, and to render judgment on that verdict

consistent with this Court’s opinion.

       We further order that Appellant recover from Appellee all costs of appeal, for which let

execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2022.



                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.